*478MEMORANDUM **
Elvia Heredia appeals from the 30-month sentence imposed following her guilty plea to conspiracy to launder money, and to aiding and abetting the laundering of monetary instruments, in violation of 18 U.S.C. §§ 1956(a)(3) and (h). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Heredia contends that the district court erred by improperly relying on her suggested Guidelines range as a primary factor in determining her sentence.
Upon review, we conclude that the district court merely relied on the Guidelines as the beginning point in its analysis. See United States v. Cantrell, 433 F.3d 1269, 1280 (9th Cir.2006). After determining the relevant Guidelines range, the district court considered such factors as the need for punishment, deterrence, and other objects of sentencing. On the basis of all the evidence before it, the district court sentenced Heredia to the low end of the advisory Guidelines range. The record demonstrates that the district court understood its responsibility to weigh the Guidelines and the factors of § 3553(a) equally, and did so accordingly. See Cantrell, 433 F.3d at 1280; see also United States v. Knows His Gun, 438 F.3d 913, 918 (9th Cir.2006).
The Clerk shall file the Errata to Appellant’s Excerpts of Record received on August 1, 2005.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.